THEAT~-ORNEY                 GENERAL
                       OFTEXAS
                       AUSTINH.    Tsx~n


                            June 13,    1957

Honorable Frank Scofield          Opinion No. WW-162
Chairman, Livestock Sanitary
 Commission of Texas              Re:   May the Livestock Sanitary
3320 West Seventh                       Commission of Texas change
Fort Worth 7, Texas                     the location of its head-
                                        quarters from Fort Worth,
                                        Texas, to Austin, Texas,
                                        should It so desire, in
                                        order to have better
                                        accommodations and at
Dear Mr. Scofield:                      less cost, If possible?
          This Opinion Is in response to your request of June
4, 1957, fn which you pose a question which is substantially
as follows:
          May the Livestock Sanitary Commission of Texas
     change the location of its headquarters from Fort
     Worth, Texas, to Austin, Texas, should it so desfre,
     in order to have better accommodations and at less
     cost, ff possible?
           Senate Bill No. 247, Acts of the 54th Legislature,
ch. 44~8, p0 1167, which has been codified as Article 7009,
Vernon's Cfvll Statutes, provides for: the appointment of
the Livestock Sanitary Commission of the State of Texas, the
appointment of on,emember as a Chairman, %he bond of each
Commissfoner, the qualifications of the Commfssioners, the
terms of office of the respective Commissioners, and various
other features. The Act at no place provides for the estab-
lishment of the headquarters of the Commission in any given
location.
         It is our opinion that inasmuch as Senate Bill No.
247, Acts of the 54th Legislature, ch. 448, p& 1167, is in
all respects silent as to any requirement for the location of
the headquarters of the Livestock Sanitary Commission of Texas,
the Commissioners may, fn their discretion, move the head-
quarters of the Commission in order to have better accommodaticns
and at less cost, If possible.
         The Livestock Sanitary Commissfon of Texas is charged
with the administration of numerous laws of this State
Honorable Frank Scoffeld, Page 2 (W-162)


affecting the public health, and we believe that, absent an
express statutory prohibition, the Legislature Intended that
the Commission establish its headquarters at whatever place
It might most effectively carry out its duties. For this
reason, we answer your question in the affirmative.

                              SUMMARY
          The Livestock Sanftary Commission of Texas
          may change the location of its headquarters,
          should It so desire, In order to have better
          accommodations and at less cost, if possible,
                               Very truly yours,
                               WILL WILSON
                               Attorney General of Texas




WCR:,jl
APPROVED:
OPINION COMMITTEE:
H, Grady Chandler, Chairman

Jas, H. Rogers
Jack Goodman
John H. Minton, Jr.

REVIEWED FOR THE ATTORNEY GENERAL
BY:
     Geo. P. Blackburn